Title: Report on Rations for Prisoners of War, [10–11 June] 1782
From: Madison, James
To: 



[10–11 June 1782]

Report of the Committee on the Resolutions moved by Mr. Madison, &c..
Resolved, That the Secretary at War be authorised & directed to make such reduction of the rations to be issued after the first day of July next to Prisoners of war in the possession of the U. States as the interists of the U. States shall require, and the preservation of the said prisoners will admit.
That the said reduction be continued until adequate measures be taken on the part of the Enemy for liquidating and discharging the arrears due to the U. States for the past subsistence of prisoners of war; & for supplying regularly the expence necessary for their subsistence in future.
That the Secretary at War be authorised to grant proper permits for the conveyance of supplies of provisions for the aforesaid Prisoners from within the lines of the Enemy.
That the said Secretary & the Superintendt of Finance be authorised to take the requisite measures for remitting supplies of provisions to the Citizens of the U. States, prisoners within the lines of the Enemy.
